DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Allowable Subject Matter
	Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, Lan et al. (US 2006/0119548 A1) in view of Shim et al. (US 2015/0084946 A1)  and Kishi et al. (US 2016/0055791 A1) teaches a pixel circuitry (Lan, Abs., a “circuit for an electronic device”) comprising: 
	a data write-in circuit (Lan, FIG. 3, [0083], “select unit 322”) configured to provide a data signal from a data line (Lan, FIG. 3, [0083], a signal from “data line 364”) to a first node (Lan, FIG. 3, [0083], Examiner interprets “node 325” as the 1st node) according to a first control signal from a first control signal terminal (Lan, FIG. 3, [0083], a signal from “select line SL 362”);  
	an initialization circuit (Shim, FIG. 8, [0073], “switching unit 234”) configured to provide an initialization signal (Shim, FIG. 8, [0075], “supplies a pre-charging voltage Vpre”) to a sense line (Shim, FIG. 8, [0075], “to the sensing line SLi”) according to a second control signal from a second control signal terminal (Shim, FIG. 8, [0075], “according to a control of the timing controller 210”);
	a sense circuit (Lan, FIG. 3, [0083], “switch 342”) configured to couple a second node (Lan, FIG. 3, [0084], Examiner interprets “node 327” as the 2nd node) to the sense line (Lan, FIG. 3, [0083], a signal from “select line SL 362”) according to the first control signal (Lan, FIG. 3, 
	a first capacitor (Lan, FIG. 3, [0083], “data holder unit 324”) configured to store a voltage difference between (Lan, see FIG. 3) the first node (Lan, FIG. 3, [0083], “node 325”) and the second node (Lan, FIG. 3, [0084], “node 327”);  
	a drive transistor (Lan, FIG. 3, [0083], “driving transistor 326”), wherein a control electrode (Lan, FIG. 3, [0083], the gate at “node 325”) of the drive transistor (Lan, FIG. 3, [0083], “driving transistor 326”) is coupled to the first node (Lan, FIG. 3, [0083], “node 325”), wherein a first electrode (Lan, FIG. 3, [0083], the source of “transistor 326” connected to “Vdd line 368”) of the drive transistor (Lan, FIG. 3, [0083], “driving transistor 326”) being is coupled to a first voltage signal terminal (Lan, FIG. 3, [0084], “Vdd”), wherein a second electrode (Lan, FIG. 3, [0083], the drain of “driving transistor 326”) of the drive transistor (Lan, FIG. 3, [0083], “driving transistor 326”) is coupled to the second node (Lan, FIG. 3, [0084], “node 327”), and wherein the drive transistor (Lan, FIG. 3, [0083], “driving transistor 326”) is configured to provide a drive current (Lan, FIG. 3, [0086], “providing a variable current source to drive”) to a light emitting device (Lan, FIG. 3, [0086], “electronic component 328 is an … OLED”); and 	
	a data signal supply circuit (Kishi, FIG. 12, [0128], the circuit comprising “adder 103”, “threshold voltage correction memory 142” and “Vref control unit 109”) configured to: 
		determine a threshold voltage of the drive transistor according to the read voltage, and correct an original data signal from a data signal terminal according to the threshold voltage to supply the corrected original data signal to the data line (Kishi, FIG. 12, [0132], “the multiplier 102 multiplies the voltage value Vc(P) outputted from the first LUT 101 by gain correction data 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “switch 342” taught by Lan to be further connected to the “Vref control unit 109”, as taught by Kishi, in order to provide a “display device capable of detecting a drive current with a high accuracy even when a threshold voltage of a drive transistor is changed” (Kishi, [0019]), and to further comprise “switching unit 234” taught by Shim for supplying “pre-charging voltage Vpre”, as taught by Shim, in order to obviate the problem that “in the general organic light emitting display device, the reliability of the TFT and display panel is reduced due to the initial scattering or sequential shift of a threshold voltage of the TFT included in each pixel” (Shim, [0013-[0014]). 
	However, the closest known prior art, i.e., Lan et al. (US 2006/0119548 A1), Kishi et al. (US 2016/0055791 A1), Muguruma et al. (US 2015/0170612 A1), Sakakibara et al. (US 2017/0318250 A1), Katayama et al. (US 2007/0070006 A1), Lan et al. (US 2006/0118869 A1), Shim et al. (US 2015/0084946 A1), Mizukoshi (US 2013/0050292 A1), Fukai et al. (US 2021/0150994 A1), Yamada et al. (US 2019/0238768 A1) and Kim (US 2015/0364092 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a second capacitor configured to store the voltage of the sense line”; and “read the voltage of the sense line according to a third control signal from a third control signal terminal”.
claims 2-20, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571)270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***